UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-22228 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LP (Exact name of registrant as specified in charter) 6101 Condor Drive Moorpark , California 93021 (Address of principal executive offices) (Zip code) Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive,Moorpark , California 93021 (Name and address of agent for service) Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Semi-Annual Report As of and for the six months ended June 30, 2015 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Table of Contents Financial Statements Page Consolidated Statement of Assets and Liabilities 2 Consolidated Summary Schedule of Investments 3 Consolidated Statement of Operations 5 Consolidated Statements of Changes in Partners’ Capital 6 Consolidated Statement of Cash Flows 7 Consolidated Financial Highlights 8 Notes to Consolidated Financial Statements 11 Additional Information 26 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Statement of Assets and Liabilities June 30, 2015 (Unaudited) Assets: Investments at fair value (cost $204,504,215) $ Receivable from PennyMac Loan Services, LLC Other assets Total assets Liabilities: Asset-backed secured financing at fair value Payable to Investment Manager Accrued expenses Other liabilities Total liabilities Partners' capital $ Partners' capital consists of: Non-controlling interest $ General partner Limited partner Total partners' capital $ The accompanying notes are an integral part of these financial statements. 2 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Summary Schedule of Investments June 30, 2015 (Unaudited) INVESTMENTS - 114%* INVESTMENTS IN NONAFFILIATES - 91%* Description Note Rate State Principal Amount Fair Value Mortgage loans Mortgage Loan ID#1000043954 % FL $ $ Mortgage Loan ID#1000015063 % FL Mortgage Loan ID#1000043569 % CA Mortgage Loan ID#1000002193 % DC Mortgage Loan ID#1000043880 % OR Mortgage Loan ID#1000035099 % NE Mortgage Loan ID#1000043772 % FL Mortgage Loan ID#1000028984 % CA Mortgage Loan ID#1000035161 % NE Mortgage Loan ID#1000043535 % NE Mortgage Loan ID#1000000557 % NJ Mortgage Loan ID#1000026543 % GA Mortgage Loan ID#1000025942 % CA Mortgage Loan ID#1000034768 % NE Mortgage Loan ID#1000001651 % FL Mortgage Loan ID#1000043744 % CA Mortgage Loan ID#1000015520 % GA Mortgage Loan ID#1000003584 % MD Mortgage Loan ID#1000035343 % CA Mortgage Loan ID#1000016663 % OR Mortgage Loan ID#1000016006 % NY Mortgage Loan ID#1000001411 % CA Mortgage Loan ID#1000027182 % NE Mortgage Loan ID#1000002189 % NY Mortgage Loan ID#1000026795 % CA Mortgage Loan ID#1000043694 % CO Mortgage Loan ID#1000026303 % MI Mortgage Loan ID#1000016833 % NE Mortgage Loan ID#1000026843 % CA Mortgage Loan ID#1000015179 % CT Mortgage Loan ID#1000026305 % CA Mortgage Loan ID#1000026020 % CA Mortgage Loan ID#1000043537 % NE Mortgage Loan ID#1000002184 % NY Mortgage Loan ID#1000043672 % NE Mortgage Loan ID#1000002404 % NY Mortgage Loan ID#1000001628 % NY Mortgage Loan ID#1000003907 % MD Mortgage Loan ID#1000002164 % CA Mortgage Loan ID#1000034934 % NE Other % (continued) The accompanying notes are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Summary Schedule of Investments June 30, 2015 (Unaudited) Description Note Rate State Principal Amount Fair Value Real estate acquired in settlement of loans Real Estate Owned ID#1000015629 N/A CA $ $ Real Estate Owned ID#1000015367 N/A IL Real Estate Owned ID#1000043536 N/A MI Real Estate Owned ID#1000001643 N/A FL Real Estate Owned ID#1000016499 N/A NE Real Estate Owned ID#1000043808 N/A FL Real Estate Owned ID#1000027525 N/A NE Real Estate Owned ID#1000028068 N/A CA Real Estate Owned ID#1000015181 N/A IL Real Estate Owned ID#1000016154 N/A FL Other N/A TOTAL INVESTMENTS IN NONAFFILIATES (Cost $158,147,887) INVESTMENTS IN AFFILIATES - 23%* Name of Issuer Shares Fair Value Short-Term Investment BlackRock Liquidity Funds: TempFund Institutional Shares ^ $ $ TOTAL INVESTMENTS IN AFFILIATES (Cost $46,356,328) TOTAL INVESTMENTS (Cost $204,504,215) LIABILITIES - 53%* Description Cusip Note Rate Maturity Date Principal Amount Fair Value Asset-backed secured financing PNMAC 2015-NPL1 A-1-144A ^ 70932GAA8 % 3/25/2055 $ $ PNMAC 2015-NPL1 A-1-REGS ^ U7088RAA5 % 3/25/2055 TOTAL LIABILITIES (Cost $104,385,593) Other assets in excess of other liabilities - 39%* TOTAL PARTNERS' CAPITAL - 100%* $ *Percentages are stated as a percent of partners’ capital ^Investment represents securities held or issued by related parties All investments are in the United States of America. (Concluded) The accompanying notes are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Statement of Operations For the Six Months ended June 30, 2015 (Unaudited) Investment income Interest from mortgage loans $ Dividends from related party- BlackRock Liquidity Funds: Tempfund Institutional Shares Home Affordable Modification Program incentives Other Total investment income Expenses Investment advisory fees Collection and liquidation expenses Interest Mortgage loan servicing fees Collateral valuation Professional fees Insurance Directors' fees and expenses Administration fees Taxes Investment software licensing Trustee fees Custodian fees Mortgage loan accounting fees Registration fees Total expenses before mortgage loan servicing fee rebate Mortgage loan servicing fee rebate ) Net expenses Net investment income Net realized gain and change in unrealized gain on investments: Net realized gain on investments Net change in unrealized gain on investments ) Net realized gain and change in unrealized gain on investments ) Net income resulting from operations Less: income attributable to Non-controlling Interest Net increase in partners' capital resulting from operations $ The accompanying notes are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Statements of Changes in Partners’ Capital For the Six Months ended June 30, 2015 and for the Year ended December 31, 2014 (Unaudited) Non-controlling General Limited Interest Partner Partner Total Partners' capital, December 31, 2013 $
